Exhibit 99.1 PRESS RELEASE For Release:Immediate Contact:Matt Pudlowski (314/877-7091) RALCORP HOLDINGS ANNOUNCES RESULTS FOR THE FOURTH QUARTERAND FISCAL YEAR2011 ● Q4 net sales were up 8%, including 4% base-business growth ● Non-cash impairment charges resulted in diluted loss per share of $3.41 for the year ● Adjusted diluted EPS were $5.22 for the year, up from $4.68 last year ● Fiscal 2010 acquisitions contributed approximately $1.08 to adjusteddiluted EPS for the year ST. LOUIS, MO, November 29, 2011 … Ralcorp Holdings, Inc. (NYSE:RAH) today reported results for the quarter ended September 30, 2011.Ralcorp’s results include the operations of American Italian Pasta Company (AIPC) since it was acquired on July 27, 2010.Unless otherwise indicated, all comparisons of results in the following discussions are for the fourth quarter of fiscal 2011 relative to the fourth quarter of fiscal 2010 ended September 30, 2010. Executive Summary Three Months Ended Year Ended September 30, September 30, % Change % Change (dollars in millions, except per share data) Net Sales $ $ 8
